Cite as 2016 Ark. App. 447

                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-15-906


REANNA RODGERS                                      Opinion Delivered   September 28, 2016
                               APPELLANT
                                                    APPEAL FROM THE GARLAND
V.                                                  COUNTY CIRCUIT COURT,
                                                    [NO. PR-2014-531-IV]
DESTINY RODGERS
                               APPELLEE             HONORABLE MARCIA R.
                                                    HEARNSBERGER, JUDGE


                                                    AFFIRMED

                                 CLIFF HOOFMAN, Judge

       This is a stepparent adoption case. The natural mother is appealing from the trial

court’s order granting the adoption petition of the children’s stepmother. The trial court found

that appellant Reanna Rodgers’s consent to the adoption was not required because the

petitioner, appellee Destiny Rodgers, proved that Reanna had failed, for a period of at least

one year and without justifiable cause, to communicate with her children or to provide for

their care and support as required by law or court order. Reanna argues on appeal that the

trial court clearly erred in making these findings, necessitating reversal of the order of adoption.

We hold that the trial court did not clearly err, and we therefore affirm the trial court’s order

of adoption.

       The facts are not in material dispute. Chris Rodgers and appellant Reanna Rodgers

were married in 2002 and divorced in 2011, wherein the parents were given joint custody of
                                 Cite as 2016 Ark. App. 447

their four children, who were born between 2004 and 2010.1 The divorce case was filed in

Garland County Circuit Court, domestic relations division, DR2011-740-IV.

       In May 2013, Chris remarried to appellee Destiny Rodgers. In August 2013, Chris was

awarded temporary custody of the children pursuant to an ex parte order; Chris had alleged

that Reanna was on drugs and neglectful as a parent. During the September 4, 2013, hearing

in that case, Reanna appeared pro se, and she submitted to a urine drug test. She tested

positive for methamphetamine and amphetamines. She lost joint custody, and her rights of

visitation were suspended. The trial judge stated in the hearing that “I mean she is not to have

any visitation at all with these children.” The trial judge warned Chris that if he permitted

Reanna any visitation, she would hold Chris in contempt of court. The trial judge told

Reanna that “when you decide that your children are more important to you than

methamphetamine, then you can certainly come back and you can ask the Court to reverse

this ruling and the Court will certainly look at it. But until that day happens, then there’s not

going to be even visitation with your children.” The trial judge emphasized that “the Court

considers this a temporary order” and that “you can come back in with your attorney and we’ll

look at this again.” The trial judge told Reanna that she could come back to court “any time.”

The trial judge ordered Reanna to fill out an Affidavit of Financial Means.

       The September 6, 2013 “Amended Temporary Order” gave Chris sole custody of the

children and recited that Reanna “should not be entitled to any visitation at this time,” that


       1
       Reanna and Chris had three sons and one daughter. KR was born in January 2004,
JR was born in April 2005, TR was born in May 2008, and AR was born in March 2010.


                                               2
                                 Cite as 2016 Ark. App. 447

Reanna “shall complete an affidavit of financial means and file same in this case file,” that “no

child support shall be ordered from [Reanna] at this time,” that Reanna was required to submit

to a hair-follicle drug test by separate order, and that Reanna “may petition this court for a

review of the issue of child custody, or child visitation, at such time as [Reanna] can pass a

drug screen.”

       On October 17, 2013, and on April 19, 2014, Reanna filed two separate drug test

results showing that she was negative for methamphetamine and other controlled substances.

She later admitted that she relapsed on drugs after the October 2013 test and did not ever

receive drug treatment; she later claimed, however, to have been drug free since approximately

December 2013.

       On September 19, 2014, appellee Destiny Rodgers petitioned to adopt the children,

who had been living with her and Chris. The case was filed in Garland County Circuit Court,

probate division, PR-2014-531-IV. Chris joined the petition and consented to his children

being adopted by his wife Destiny. In the petition, Destiny alleged that Reanna’s consent was

not required because Reanna had failed, for a period of more than one year, without justifiable

cause, (1) to provide for the care and support of the children in any meaningful fashion or (2)

to communicate with or maintain any significant contact with the children. The petition

accused Reanna of failing “to even contact or message the children on birthdays or at

Christmas.” Destiny alleged that this was all that the applicable statute required, so Destiny

sought the adoption without the mother’s consent and sought to terminate Reanna’s parental

rights to these children. On October 7, 2014, Reanna, represented by counsel, responded by


                                               3
                                  Cite as 2016 Ark. App. 447

filing a general denial of the adoption petition allegations. The matter was assigned to the same

trial judge who had presided over the divorce proceedings. Later in October 2014, subsequent

to the filing of the petition to adopt, Reanna filed a petition with the trial court in the

domestic-relations proceeding to reconsider her rights to visitation or custody.

       At the May 2015 hearing, the following testimony was taken. Reanna, who remarried

in October 2014 and who now had a five-month-old son, agreed that in the year between

September 2013 and September 2014, she had not communicated with or provided support

to the children, but she believed that she was justified in those failures due to the trial court’s

prior order suspending her visitation and not ordering her to pay any child support. She

testified that she tried to send money to Chris, although she was still not working, but not until

after the petition to adopt was filed, and both times Chris returned the money. Before that

time, Reanna said she did not have the means to provide support, even if parents have a

general duty under Arkansas law to provide support regardless of any support order. She said

that she believed she had been instructed not to have any contact with the children in the

order suspending her visitation, and so she abided the trial court’s order until she could afford

to hire an attorney. Reanna was unaware that there were free attorneys, so she thought she

had to save money to hire a lawyer, although she had filed two clean drug screens in the

domestic-relations proceedings. Reanna explained that she had been drug free for quite some

time. She said she had filed a petition to acquire visitation in the divorce case, but it had not

yet been heard. She was willing to be slowly reincorporated into the children’s lives and to

attend to any therapy. Reanna testified that her “lifestyle today is completely different than


                                                4
                                  Cite as 2016 Ark. App. 447

it was when I lost custody of the children. . . a hundred percent better than it was.” She said

that she did try to deliver a present to one of the children’s school one time, but she feared

getting in trouble for doing what she was not supposed to do. “I obeyed Judge Hearnsberger’s

ruling of not seeing them and I would do anything I can to see them now.”

       Chris testified that he wanted his wife to adopt the four children, and he complained

that Reanna did not file a petition for visitation until after the petition to adopt had been filed.

He admittedly rejected Reanna’s recent attempts to provide child support. He said that he had

heard nothing at all from Reanna since he was given full custody, testifying that:

       During that year after I got custody, I have all of my calendars right there of every day
       since then of no contact. All the dates of all the football games, no contact. All the
       birthdays, no contact, no cards. I have not received any contact from Reanna. My
       parents have not received contact. My wife. My in-laws have not received contact.
       She did not attend any school activities. I have [a] record. She did not attend any
       athletic activities. We did not receive birthday cards. Anything. We just had
       birthdays. . . . I have not heard anything from Reanna at all. I mean nothing.
       Nothing. Since the last day I saw her in Court. . . . Destiny and I were married on
       May 11, 2013. Since September 2013, Destiny and I have performed all the parental
       duties. My wife and I have provided for the financial support of the children . . . I can
       see her house from our house. And in that whole time frame no birthday cards, no
       Christmas presents left on the door, no letters. Nothing. No contact. From where she
       lives she can see where I and the children live. . . . Church is a public place they can
       come to. All the school events are public. They’re not banned from coming to a
       football game or anything like that. . . . [Since moving in October 2014] I am two
       miles away from Reanna’s house. . . . Even though I had custody and she had no
       visitation, she could have appealed a long time ago. She could’ve appealed a long time
       ago to the Court even after she was clean or got clean a long–I mean nothing. I
       wouldn’t even be able to come to Court if she would’ve tried. I would have nothing.
       If she would’ve tried to be a mom, we wouldn’t be here petitioning for adoption.

       Destiny testified to her desire to adopt the children, noting that Reanna could have

petitioned for visitation in the year prior to her filing for adoption if she wanted to see her

children. Destiny testified:

                                                5
                                 Cite as 2016 Ark. App. 447

       Reanna had no contact. We waited and waited, and as a mom, I prayed and believed
       that one day their mom was going to get things together and be a mom, but that didn’t
       happen, and I want consistency and stability for my kids. . . . I did see the September
       2013 Order. It said Reanna could petition for visitation and review of custody. She
       did not do that within the year after the hearing. Not once, nothing. I was waiting for
       that to happen. As a mom you want to see that happen for your kids, biological or not,
       but it never happened. I did not receive any frantic calls from her or letters or a letter
       from a lawyer in her behalf saying she wanted to see the kids. There was no contact.
       No letters, no emails, no texts, no phone calls, nothing. When the children’s birthdays
       would roll around there was nothing. I even would check Facebook to see if maybe
       there was a post, a happy birthday, and nothing.

Destiny said that she and Chris did everything as parents for the children and that they called

her “Mom.”

       Reanna’s husband Michael Eller said that Reanna had been clean for about a year and

a half. He said they talked about Reanna filing a petition for visitation with the children but

that Reanna did not have the money to hire an attorney. Reanna’s mother said that it took

them a year to save the money to hire the attorney that Reanna presently had. Reanna’s

mother was against adoption and wanted to facilitate the children having visitation with

Reanna.

       The trial judge stated in open court that this case “needs a lot of thought before the

decision is made,” so she took the matter under advisement. Approximately two weeks later,

on June 5, 2015, Judge Hearnsberger issued a letter ruling. Therein, the trial court found that

since the entry of the temporary order denying her visitation in September 2013:

       [Reanna] had no contact whatsoever with her children, their father or their stepmother.
       She failed to help them financially even though she was not required to pay child
       support through an order of the Court. She made no phone calls to the children or
       their father about their well-being. She sent no birthday or Christmas cards or letters
       or e-mails to her children. She did not attend any school, church or sporting events
       involving her children.

                                               6
                                  Cite as 2016 Ark. App. 447


       During the time after the Amended Temporary Order, Reanna Rodgers testified she
       had a clean drug screen but did not petition for a review of visitation or custody. She
       stated that she lapsed after this drug test in October 2013, but never received drug
       treatment at any facility. She stated she met a man on Facebook, moved in with him,
       had his child, married him, and moved with him to her mother’s house. She never
       worked, even though she was capable of working, and stated she had no money to hire
       an attorney to file a petition. She stated she did not need to work because her husband
       supported her with his income but she never requested he give her the money she
       stated she needed to file a petition.

       Reanna’s mother and step-father encouraged her to hire an attorney many times. . . .
       During the time the children were in [Destiny’s] care, she and their father took over
       the responsibilities of raising the children.

The trial court found that Reanna’s consent was not required pursuant to Ark. Code Ann. §

9-9-207(a)(2) due to her failure significantly and without justifiable cause for at least one year

to communicate with the children or to provide for the care and support of the children as

required by law or judicial decree. The trial court found that there was clear and convincing

evidence to support this conclusion. The trial court’s order additionally provided that:

       The failure of the children’s mother with regards to communication or support were
       demonstrated to be meaningful, intentional and without justifiable cause. The
       Respondent’s actions during the year following her loss of child custody demonstrated
       her lack of regard for her children’s well-being and instead demonstrated her desire to
       move on with other interests she obviously found to be more compelling.

The petition to adopt was granted, and this timely appeal followed.

       The relevant Arkansas statute, Arkansas Code Annotated section 9-9-207(a)(2), provides

that consent to adoption is not required of “a parent of a child in the custody of another, if the

parent for a period of at least one (1) year has failed significantly and without justifiable cause

(i) to communicate with the child or (ii) to provide for the care and support of the child as

required by law or judicial decree.” Failed significantly does not mean failed totally. Pender

                                                7
                                  Cite as 2016 Ark. App. 447

v. McKee, 266 Ark. 18, 582 S.W.2d 929 (1979). It means only that the failure must be

significant, as contrasted with an insignificant failure; it denotes failure that is meaningful or

important. Fox v. Nagle, 2011 Ark. App. 178, 381 S.W.3d 900. Justifiable cause means that

the significant failure must be willful in the sense of being voluntary and intentional; it must

appear that the parent acted arbitrarily and without just cause or adequate excuse. Courtney v.

Ward, 2012 Ark. App. 148, 391 S.W.3d 686. Adoption statutes are strictly construed, and a

person who wishes to adopt a child must prove by clear and convincing evidence that consent

is unnecessary. Racine v. Nelson, 2011 Ark. 50, at 11, 378 S.W.3d 93, 100.

       A circuit court’s finding that consent is unnecessary because of a failure to support or

communicate with the child will not be reversed unless clearly erroneous. Id., 378 S.W.3d at

100. A finding is clearly erroneous when, although there is evidence to support it, the

reviewing court on the entire evidence is left with a definite and firm conviction that a mistake

has been made. Id. We defer to the trial court in making credibility determinations because the

trial court is in a better position to judge the credibility of witnesses. Id. In cases involving

minor children, a heavier burden is cast upon the court to utilize to the fullest extent all its

power of perception in evaluating the witnesses, their testimony, and the children’s best

interest; the appellate court has no such opportunity; we know of no case in which the

superior position, ability, and opportunity of the trial court to observe the parties carry as great

a weight as one involving minor children. Sanders v. Savage, 2015 Ark. App. 461, 468 S.W.3d
795; Ducharme v. Gregory, 2014 Ark. App. 268, 435 S.W.3d 14.

       Reanna does not dispute that she failed significantly to communicate with or provide


                                                8
                                 Cite as 2016 Ark. App. 447

support for her children, as contemplated by Ark. Code Ann. § 9-9-207(a)(2). Her argument

centers on the trial court finding that her failures were “without justifiable cause.” The statute

is written in the alternative, meaning that a finding of either unjustified failure to communicate

or unjustified failure to support is all that is required to dispense with the biological parent’s

consent.

       We first examine appellant’s argument that the trial court clearly erred in finding that

she was without justifiable cause in her failure to communicate. Appellant argues that she was

of the belief that the trial court order denying her visitation was tantamount to an order not

to have any contact, justifying her lack of any communication with the children. The trial

court found differently, and we cannot say that this finding is clearly erroneous.

       A failure to communicate without justifiable cause is one that is “voluntary, willful,

arbitrary, and without adequate excuse.” In re Adoption of Lybrand, 329 Ark. 163, 169-70, 946
S.W.2d 946, 950 (1997). The issue of justifiable cause is factual, but one that is largely

determined on the basis of the credibility of the witnesses. Martini v. Price, 2015 Ark. App. 684,

476 S.W.3d 867. We give great weight to a trial judge’s personal observations when the

welfare of young children is involved. Id.

       The trial court’s letter opinion recounted how Reanna unjustifiably failed to avail

herself of several methods of communication: “She made no phone calls to the children or

their father about their well-being. She sent no birthday or Christmas cards or letters or e-

mails to her children. She did not attend any school, church or sporting events involving her

children.” The trial court was also influenced substantially by Reanna’s failure to petition for


                                               9
                                 Cite as 2016 Ark. App. 447

a review of the temporary order that suspended her visitation, where Reanna had a history of

passing drug screens, claimed to be drug-free since December 2013, was capable of but did not

work, and relied on her husband’s income but did not ask him to give her the money she said

she needed to file a petition. The trial court determined that this manifested a significant

failure to communicate with the children “without justification.”

       We have upheld the trial court not requiring parental consent to adoption, even where

the parent cannot visit the child but could make contact other ways. For example, in Gordon

v. Draper, 2013 Ark. App. 352, at 6-7, 428 S.W.3d 543, 546, our court affirmed in spite of

Gordon’s claim that his imprisonment and a no-contact order prevented communication by

holding that “although the no-contact order specifically preserved Gordon’s right to ask for

a hearing to obtain visitation, he neither requested a hearing over the sixteen-month period

that followed nor appealed the entry of the no-contact order. . . . even while in prison, he can

use the telephone anytime, send letters on a daily basis, and . . . .he could have requested a

hearing on the visitation issue. Because Gordon did not utilize the resources available to him

in prison, he cannot use his imprisonment as an excuse.” There must be inquiry into whether

the parent has utilized those resources at his or her command in continuing a close relationship

with the child. See In re Adoption of Titsworth, 11 Ark. App. 197, 669 S.W.2d 8 (1984). In

Zgleszewski v. Zgleszewski, 260 Ark. 629, 542 S.W.2d 765 (1976), the supreme court stated that

even imprisonment of a parent does not completely toll the parent’s responsibilities; contact

may be made via cards, letters, and small gifts. In Martini v. Price, 2015 Ark. App. 684, 476
S.W.3d 867, our court affirmed the trial court’s finding that dispensed with consent of the


                                              10
                                    Cite as 2016 Ark. App. 447

natural father who was subject to a no-contact order with the mother and the children were

allegedly too young to be able to independently communicate with their father. The Martini

opinion held that the trial court’s finding that the failure to communicate was without

justification was not clearly erroneous, given that there was no effort to send a single letter or

card, no effort to institute legal intervention, and no effort to try to communicate with his

children through an intermediary. Reanna was not under a no-contact order with regard to

Chris, nor was she under a no-contact order with regard to the children, in spite of her

professed belief to the contrary.

       Here, the trial court made distinct findings of fact that supported a finding of

unjustifiable failure to communicate:

       [Reanna] had no contact whatsoever with her children, their father or their stepmother.
       She failed to help them financially even though she was not required to pay child
       support through an order of the Court. She made no phone calls to the children or
       their father about their well-being. She sent no birthday or Christmas cards or letters
       or e-mails to her children. She did not attend any school, church or sporting events
       involving her children.
       During the time after the Amended Temporary Order, Reanna Rodgers testified she
       had a clean drug screen but did not petition for a review of visitation or custody. She
       stated that she lapsed after this drug test in October 2013, but never received drug
       treatment at any facility. She stated she met a man on Facebook, moved in with him,
       had his child, married him, and moved with him to her mother’s house. She never
       worked, even though she was capable of working, and stated she had no money to hire
       an attorney to file a petition. She stated she did not need to work because her husband
       supported her with his income but she never requested he give her the money she
       stated she needed to file a petition. Reanna’s mother and step-father encouraged her to
       hire an attorney many times.

The trial court found that appellant’s concern was not with her four children because her

“actions during the year following her loss of child custody demonstrated her lack of regard

for her children’s well-being and instead demonstrated her desire to move on with other

                                               11
                                 Cite as 2016 Ark. App. 447

interests she obviously found to be more compelling.” These factual findings were dependent

in large part on the credibility of the witnesses and the weight of the evidence, and on these

matters we give deference to the trial court’s observations and determinations. The trial court

in this case determined that Reanna’s excuses were either not credible or not sufficient to

constitute justifiable cause. The trial court’s findings on this point are not clearly erroneous,

and we are not left with a distinct and firm impression that a mistake was made.

       Because we hold that the trial court did not clearly err with regard to failure to

communicate, it is not necessary to address whether the trial court clearly erred concerning

Reanna’s failure to provide for the care and support of her children. We nonetheless hold that

the trial court did not clearly err in finding that Reanna was not justified in this regard. Our

supreme court has affirmatively stated that “a parent has a legal duty to support his minor

children, regardless of the existence of a support order” and that the parent continues to have

“both a legal and a moral duty to do so.” Fonken v. Fonken, 334 Ark. 637, 642, 976 S.W.2d
637 (1998); see also Storey v. Ward, 258 Ark. 24, 26, 523 S.W.2d 387, 389 (1975); Nason v.

State Arkansas Child Support Enf’t, 55 Ark. App. 164, 165, 934 S.W.2d 228, 230 (1996);

Dangelo v. Neil, 10 Ark. App. 119, 122, 661 S.W.2d 448, 450 (1983) (holding that a parent has

the obligation to support a minor child, no request is necessary, and the parent’s legal

obligation is independent of statute). Reanna was aware that Arkansas law imposes a duty to

provide support regardless of any court order and admittedly provided no support during the

year preceding the petition to adopt. The trial court found that Reanna “failed to help them

financially even though she was not required to pay child support through an order of the


                                              12
                                  Cite as 2016 Ark. App. 447

Court,” that Destiny and Chris “took over the responsibilities of raising the children,” and that

Reanna never worked, although she was capable of working. The trial court in this case

determined that Reanna’s reasons for not providing for the care and support of her children

were either not credible or not sufficient to equate to justification. We hold that the trial court

did not clearly err in so deciding.

        Affirmed.

        GRUBER, J., agrees.

        WHITEAKER, J., concurs.

        PHILLIP T. WITHEAKER, Judge, concurring. I agree with the majority’s decision

that appellant Reanna Rodgers failed significantly and without justifiable cause to provide for

the care and support of her children. See Ark. Code Ann. § 9-9-207(a)(2) (Repl. 2015). I

therefore concur with the majority in that respect and agree that this appeal can be affirmed.

I disagree, however, with the notion that Reanna failed, without justifiable cause, to

communicate with her children. Instead, I believe that her failure to communicate was

justifiable.

        Regarding Reanna’s failure to support her children, she testified at the adoption

hearing that she understood, under Arkansas law, that she had a duty to provide support for

her children, regardless of any child-support order. She acknowledged that she failed to do

so prior to appellee Destiny Rodgers’s petition for adoption. She likewise conceded that,

despite the fact that she had not been ordered to pay child support, the order did not forbid

her from sending birthday cards or Christmas presents. She agreed that she was able to work,


                                               13
                                 Cite as 2016 Ark. App. 447

yet she did not do so, and she did not ask her current husband for money that she could have

used to support her children.

       Arkansas law has long held that, regardless of the existence of a court order of support,

a parent has both a legal and moral duty to support her minor child. Fonken v. Fonken, 334
Ark. 637, 642, 976 S.W.2d 952, 955 (1998) (citing McCall v. McCall, 205 Ark. 1123, 1126,

172 S.W.2d 677, 678 (1943)); see also Bass v. Bass, 2011 Ark. App. 753, at 5, 387 S.W.3d 218,

222 (A parent has a legal and moral duty to support and educate her child and to provide the

necessities of life even where the child has sufficient property to do so.) (citing Lee v. Lee, 95
Ark. App. 69, 233 S.W.3d 698 (2006)); McGee v. McGee, 100 Ark. App. 1, 6, 262 S.W.3d
622, 626 (2007) (Even in the absence of a court order requiring a parent to support his or her

minor child, a parent continues to have a legal and moral duty to do so.). I therefore agree

that Reanna had a duty to offer support to her children, and by her own admissions, she failed

to do so without justifiable cause. On that basis, I agree to affirm the circuit court’s decision.

       I cannot agree, however, that Reanna failed significantly, and without justifiable cause,

to communicate with her children. A failure to communicate “without justifiable cause” is

“one that is ‘voluntary, willful, arbitrary, and without adequate excuse.’” Fox v. Nagle, 2011
Ark. App. 178, at 12–13, 381 S.W.3d 900, 907. To determine whether Reanna failed to

communicate “without justifiable cause,” I believe it is important to examine the entirety of

the court’s admonition to Reanna and Chris at the September 2013 hearing on Chris’s

petition to modify the parties’ custody arrangement:

               The petition of Chris Rodgers is granted. There will be absolutely no—now,
       listen to me, I want to make sure that you understand this, Mr. Rodgers. It sounds to

                                               14
                                  Cite as 2016 Ark. App. 447

       me like even though you had an order from the court saying what your visitation
       schedule was going to be, that you all decided on your own that you were going to
       change that. I want to make sure that you understand that you cannot do that
       anymore. You’ve asked the court now to make this decision and it’s the court’s decision
       what happens to your children. It does not have anything to do with your own decisions.
       Do you understand?

              So when I say that [Reanna] is not to have any visitation at all with these children, I
       mean that she is not to have any visitation at all with these children. So if I find out that
       you’ve sponsored that kind of visitation, then I’m going to hold you in contempt.

               Somebody has to take charge of the best interests of these children, and it
       doesn’t sound like it’s going to be you, Ms. Rodgers. And when you decide that your
       children are more important to you than methamphetamine, then you can certainly
       come back and you can ask the court to reverse this ruling and the court will certainly
       look at it. But until that day happens, then there’s not going to be even visitation with your
       children.

(Emphasis added.)

       At the March 2015 hearing on Destiny’s adoption petition, Reanna testified that she

understood the court’s September 2013 order to mean that she was to have no contact with

her children from the date of that order. She further explained that, in not communicating

with her children, she believed she was obeying the court’s orders to not see them. She said

she was afraid that if she did try to see them, the court would take “further action” in taking

her children away from her.

       Moreover, from a colloquy on cross-examination by Reanna’s counsel, it was apparent

that Chris likewise understood this to be the case:

       COUNSEL:       And was that also the order that ordered Ms. Rodgers [to] have no
                      visitation with the children?

       CHRIS:         Yes. [Judge] Hearnsberger ordered no visitation.

       COUNSEL:       Okay.

                                                15
                                 Cite as 2016 Ark. App. 447


       CHRIS:        But that does not keep birthday cards from coming in or anything.

       COUNSEL:      Well, did you think that Ms. Rodgers should have contact with your
                     children if the court ordered her not to have any visitation with the
                     children?

       CHRIS:        Well, as soon as she had you as a lawyer, there’s nothing that can keep
                     you from sending—

       COUNSEL:      No, that’s a yes or no question, Mr. Rodgers. Do you think during all
                     this period of time, when there was a court order that she not have any
                     visitation, that she should have had contact with your children?

       CHRIS:        As soon as she filed a clean drug test, then she could appeal for that.

       COUNSEL:      Well, you’re not answering the question, Mr. Rodgers. I’m asking, do
                     you think that she should have had contact even though this court
                     ordered her not to?

       CHRIS:        No, I don’t think she should have [had] contact.

       I thus cannot conclude that Reanna’s failure to communicate was without justifiable

cause or an adequate excuse. She had been explicitly informed and ordered by the circuit

court that she was to have no visitation with her children. The court went so far as to threaten

Chris with contempt if he attempted to allow Reanna to see the children. In light of the

court’s stern and explicit order that Reanna not have visitation with her children, I am at a

loss to understand how Reanna was “without justifiable cause” in not contacting her children.

I therefore cannot agree with this portion of the majority’s decision. Because I am able to

agree with its conclusions regarding Reanna’s lack of support, however, I concur in the

opinion.

       Taylor & Taylor Law Firm, P.A., by: Andrew M. Taylor and Tasha C. Taylor, for
appellant.
       Steve Westerfield, for appellee.


                                              16